Name: COMMISSION REGULATION (EC) No 3048/95 of 29 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 316/40 EN Official Journal of the European Communities 30 . 12. 95 COMMISSION REGULATION (EC) No 3048/95 of 29 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 30 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 307, 20. 12. 1995, p. 21 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (&lt;) OJ No L 22, 31 . 1 . 1995, p. 1 . 30. 12. 95 EN No L 316/41Official Journal of the European Communities ANNEX to the Commission Regulation of 29 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 50 052 123,6 0805 20 33, 0805 20 35, 060 80,2 0805 20 37, 0805 20 39 052 57,9 064 59,6 464 57,1 624 82,9 066 41,7 999 66,0 068 62,3 0805 30 40 052 73,1 204 91,6 204 59,8 208 44,0 388 67,5 212 117,9 400 98,6 624 157,2 512 54,8 999 86,5 520 66,5 0707 00 40 052 91,0 524 100,8 053 528 94,7166,9 600 71,4 060 61,0 624 78,0 066 53,8 999 76,5 068 60,4 0808 10 92, 0808 10 94, 204 49,1 0808 10 98 052 65,4 624 102,2 064 78,6 999 83,5 388 39,2 0709 10 40 220 152,7 400 76,6 404 57,8 999 152,7 508 68,4 0709 90 79 052 78,8 512 51,2 204 77,5 524 57,4 412 54,2 528 48,0 624 172,1 728 107,3 999 95,7 800 78,0 0805 10 61 , 080510 65, 804 21,0 0805 10 69 052 42,2 999 62,4 204 55,1 0808 20 67 052 86,3 388 40,5 064 72,7 448 37,0 388 79,6 600 58,4 400 100,9 512 89,7 624 46,6 528 84,1 999 46,6 624 79,0 0805 20 31 052 35,5 728 115,4 204 72,2 800 55,8 624 79,6 804 112,9 999 62,4 999 87,6 (&gt;) Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin .